DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2016/0219514 A1; hereinafter “Wu”).
For claim 1, Wu teaches determining that a downlink signal should be transmitted to a communications device to provide information for the communications device (see paragraph 0043; an OFDM transmitter capable of generating a narrow band signaling channel in accordance with one or more embodiments. The signaling channel in this example is 

For claim 30, Wu teaches receiver circuitry configured to receive a downlink signal transmitted via a wireless access interface formed by the wireless communications network, the wireless access interface comprising in a frequency dimension resource elements, each of the resource elements for carrying a sub-carrier of an Orthogonal Frequency Division Multiplexed, OFDM, symbol, the resource elements being formed in the frequency dimension into blocks of resource elements, and in a time dimension the wireless access interface is divided into time units, each of the time units for carrying a number of OFDM symbols, the downlink signal comprising a plurality of component-signals selected from a set of component-signals, each of the component-signals from the set of component-signals being formed from a sequence of signal samples transmitted in one of the blocks of resource elements and in one of the time units by the number of OFDM symbols, each of the component-signals being detectable by a narrower bandwidth receiver, and each of the plurality of component-signals is transmitted in one of the blocks of resource elements and one of the time units, the plurality of selected component signals being received in the selected blocks of resource elements as a wider bandwidth signal  (see paragraph 0043; an OFDM transmitter capable of generating a narrow band signaling channel in accordance with one or more embodiments. The signaling channel in this example is implemented in the frequency domain by the primary transmitter. Shown is an IFFT function 60 having eight inputs consisting of six data inputs 62 and two signaling channel inputs 64. The IFFT produces a time domain output which is input to a parallel-to-serial converter 66 to produce an overall output 68. In this case, a single IFFT 60 is employed to produce the overall output containing both the wide band content and the signaling channel content. In this example and the examples that follow, it is to be understood that the number of sub-carriers and the particular location of the sub-carriers for data and signaling are particular to these examples, but that more generally any number of sub-carriers can be employed for a wide band content, and the narrow band signaling channel can be inserted anywhere within the wide band spectrum. At times, however, the signaling channel is inserted at the edge of the available spectrum, and occupies as few sub-carriers as possible to control the system overhead and paragraphs 0048 – 0057).

Allowable Subject Matter
Claim(s) 2 – 14 and 16 – 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2018/0184379 A1), Du et al. (US 2020/0037251 A1), Fang et al. (US 2020/0068613 A1), Wilhelmsson et al. (US 20200163018 A1) and Rune are cited to show METHODS, INFRASTRUCTURE EQUIPMENT AND COMMUNICATIONS DEVICE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/GARY MUI/Primary Examiner, Art Unit 2464